          Case 1:20-cv-00492-AT Document 35 Filed 05/15/20 Page 1 of 28




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


    SPINRILLA, LLC,

        Plaintiff,

        v.                                          Civil Action No.
                                                    1:20-CV-00492-AT
    RECORDING INDUSTRY
    ASSOCIATION OF AMERICA, INC.,

        Defendant.


       DEFENDANT’S RESPONSE TO PLAINTIFF’S STATEMENT OF
                 ADDITIONAL MATERIAL FACTS

        Pursuant to Rule 56 of the Federal Rules of Civil Procedure and Local Rule

56.1(B)(3), Defendant Recording Industry Association of America, Inc. (“RIAA”)

respectfully submits this Response to Plaintiff’s Statement of Additional Material

Facts (“SAMF”) in Support of Summary Judgment Against Plaintiff (Dkt. 23-1).

These responses are filed in conjunction with Defendant’s Reply in Support of

Defendant’s Motion for Summary Judgment (Dkt. 13).1


1
  Under Local Rule 56.1(2)(b), a response to a motion for summary judgment “shall
include . . . . [a] statement of additional facts which the respondent contends are
material and present a genuine issue for trial.” Plaintiff has brazenly violated this
rule by submitting 35 pieces of factual and legal argument despite the fact that it
specifically concedes that “there is no genuine issue to be tried in support of
        Case 1:20-cv-00492-AT Document 35 Filed 05/15/20 Page 2 of 28




 Defendant’s Responses to Plaintiff’s Statement of Additional Material Facts

                                           1.

Plaintiff’s Statement No. 1:

      Spinrilla is a popular internet service provider for mixtape music. Spinrilla

operates a website and mobile applications where independent, hip hop artists may

upload content and users may download or stream that previously uploaded content

(Declaration of Dylan Copeland at ¶ 2).

Defendant’s Response:

      RIAA     objects     to   this   assertion   because   Spinrilla’s    self-serving

characterization of its platform and users has no bearing on whether the RIAA

knowingly     materially    misrepresented      that   the   audio   file    found    at

<https://spinrilla.com/songs/2480250-big-sean-and-jhene-aiko-twenty88-2-minute-

warning-ft-detail-and-k-ci-jojo-chopped-and-screwed> (the “Audio File”) was

infringing. This assertion does not raise a genuine dispute of material fact.




Defendant’s Motion to Dismiss Or, In The Alternative For Summary Judgment,”
Pl.’s SAMF at 1 (emphasis added), a statement with which RIAA agrees. As
demonstrated herein, Plaintiff’s SAMF fails to raise any triable issues of fact.
                                            2
           Case 1:20-cv-00492-AT Document 35 Filed 05/15/20 Page 3 of 28




                                          2.

Plaintiff’s Statement No. 2:

       Spinrilla provides an audio distribution system for the purpose of providing a

platform for the individual, emerging artist and college-aged students who make

music or record songs to distribute it and share with their friends. (Declaration of

Dylan Copeland at ¶ 3).

Defendant’s Response:

       RIAA objects to this assertion because Spinrilla’s self-serving description of

the purpose for which Spinrilla was purportedly developed has no bearing on

whether RIAA knowingly materially misrepresented that the Audio File was

infringing. This assertion does not raise a genuine dispute of material fact.

                                          3.

Plaintiff’s Statement No. 3:

       Spinrilla works to remove any copyrighted content on its platform, which

includes complying with DMCA takedown notices (Declaration of Dylan Copeland

at ¶ 4).

Defendant’s Response:

       RIAA objects to this assertion on the basis that Spinrilla’s removal of

copyrighted content in general has no bearing on whether RIAA knowingly

                                          3
        Case 1:20-cv-00492-AT Document 35 Filed 05/15/20 Page 4 of 28




materially misrepresented that the Audio File was infringing. Further, this self-

serving general assertion is immaterial because Spinrilla does not dispute the fact

that Spinrilla failed to allege that it removed or disabled access to the Audio File in

response to RIAA’s takedown notice, as required by the DMCA, or raise any other

genuine dispute of material fact.

                                          4.

Plaintiff’s Statement No. 4:

      Spinrilla has a number of anti-infringement measures in place. (Declaration

of Dylan Copeland at ¶ 5).

Defendant’s Response:

      RIAA objects to this assertion because the sufficiency of Spinrilla’s anti-

infringement measures are not at issue in this lawsuit. This assertion has no bearing

on whether RIAA knowingly materially misrepresented that the Audio File was

infringing and does not raise a genuine dispute of material fact.

                                          5.

Plaintiff’s Statement No. 5:

      To hold a Spinrilla account, users must agree to Spinrilla’s Terms of Service,

which grant Spinrilla the right to terminate a user’s account with or without prior

notice. (Declaration of Dylan Copeland at ¶ 6).

                                          4
        Case 1:20-cv-00492-AT Document 35 Filed 05/15/20 Page 5 of 28




Defendant’s Response:

      RIAA objects to this assertion because neither Spinrilla’s Terms of Service

nor its repeat infringer policy are at issue in this lawsuit. This assertion has no

bearing on whether RIAA knowingly materially misrepresented that the Audio File

was infringing and does not raise a genuine dispute of material fact.

                                          6.

Plaintiff’s Statement No. 6:

      Spinrilla does not allow every user to upload content. Instead, Spinrilla

requires users wising to upload music to undergo an application process. Spinrilla

users are only able to upload content to Spinrilla after they undergo this vetting

process and are granted uploading privileges. Spinrilla does not approve every

application it receives and only a small fraction of its users have upload rights.

(Declaration of Dylan Copeland at ¶ 7).

Defendant’s Response:

      RIAA objects to this assertion because Spinrilla’s application process for new

users is not at issue in this lawsuit. This assertion has no bearing on whether RIAA

knowingly materially misrepresented that the Audio File was infringing and does

not raise a genuine dispute of material fact.




                                          5
        Case 1:20-cv-00492-AT Document 35 Filed 05/15/20 Page 6 of 28




                                          7.

Plaintiff’s Statement No. 7:

      Another of Spinrilla’s anti-infringement measures is the implementation and

use of Audible Magic, a leading content recognition service. (Declaration of Dylan

Copeland at ¶ 8).

Defendant’s Response:

      RIAA objects to this assertion because Spinrilla’s implementation and use of

Audible Magic is not at issue in this lawsuit. This assertion has no bearing on

whether RIAA knowingly materially misrepresented that the Audio File was

infringing and does not raise a genuine dispute of material fact.

                                          8.

Plaintiff’s Statement No. 8:

      When a user uploads an audio file to Spinrilla’s server, Audible Magic

automatically scans the file. If Audible Magic determines the audio file is infringing,

then Audible Magic blocks the file and prevents its publication (i.e., the file is not

made publicly available). If Audible Magic does not block the audible file, it is

published and other Spinrilla users may access the file. (Declaration of Dylan

Copeland at ¶ 9).




                                          6
         Case 1:20-cv-00492-AT Document 35 Filed 05/15/20 Page 7 of 28




Defendant’s Response:

      RIAA objects to this assertion because Spinrilla’s use of Audible Magic is not

at issue in this lawsuit. This assertion has no bearing on whether RIAA knowingly

materially misrepresented that the Audio File was infringing and does not raise a

genuine dispute of material fact.

                                           9.

Plaintiff’s Statement No. 9:

      When a user with upload rights, uploads an audio file to Spinrilla, the user has

complete control over the “metadata” associated with the file. The user, not Spinrilla,

decides what to name the file and who is listed as the artist. Therefore, the file and/or

artist name is not necessarily indicative of file content. (Declaration of Dylan

Copeland at ¶ 10).

Defendant’s Response:

      RIAA objects to this assertion because user control over metadata on

Spinrilla’s platform is not at issue in this lawsuit. This assertion has no bearing on

whether RIAA knowingly materially misrepresented that the Audio File was

infringing and does not controvert the fact that the “file content” in this case

contained portions of two different copyrighted recordings. Def.’s Statement of




                                           7
         Case 1:20-cv-00492-AT Document 35 Filed 05/15/20 Page 8 of 28




Undisputed Material Facts in Supp. of Summ. J. Against Pl. (“Def.’s SUF”), Dkt.

13-2 ¶ 10. This assertion does not raise a genuine dispute of material fact.

                                          10.

Plaintiff’s Statement No. 10:

      Another anti-infringement measure implemented by Spinrilla is its repeat

infringer policy. (Declaration of Dylan Copeland at ¶ 11).

Defendant’s Response:

      RIAA objects to this assertion on the basis that Spinrilla’s repeat infringer

policy is not at issue in this lawsuit and has no bearing on whether RIAA knowingly

materially misrepresented that the Audio File was infringing. This assertion does

not raise a genuine dispute of material fact.

                                          11.

Plaintiff’s Statement No. 11:

      Under Spinrilla’s repeat infringer policy, each copyright infringement notice

against a user’s account constitutes a ‘strike.’ After two strikes, the user’s account is

terminated. (Declaration of Dylan Copeland at ¶ 12).

Defendant’s Response:

      RIAA objects to this assertion on the basis that Spinrilla’s repeat infringer

policy is not at issue in this lawsuit and has no bearing on whether RIAA knowingly

                                           8
        Case 1:20-cv-00492-AT Document 35 Filed 05/15/20 Page 9 of 28




materially misrepresented that the Audio File was infringing. This assertion does

not raise a genuine dispute of material fact.

                                         12.

Plaintiff’s Statement No. 12:

      Spinrilla has a designated agent registered with the Copyright Office.

(Declaration of Dylan Copeland at ¶ 13).

Defendant’s Response:

      RIAA objects to this assertion on the basis that Spinrilla’s designation of an

agent with the Copyright Office is not at issue in this lawsuit and has no bearing on

whether RIAA knowingly materially misrepresented that the Audio File was

infringing. This assertion does not raise a genuine dispute of material fact.

                                         13.

Plaintiff’s Statement No. 13:

      When Spinrilla receives a DMCA takedown notice from Defendant, Spinrilla

reads the takedown notice, determines where in Spinrilla’s system the allegedly

infringing audio file resides, removes the content, updates a list of repeat infringers

and applies Spinrilla’s repeat infringer policy to that list. (Declaration of Dylan

Copeland at ¶ 14).




                                           9
        Case 1:20-cv-00492-AT Document 35 Filed 05/15/20 Page 10 of 28




Defendant’s Response:

      RIAA objects to this assertion on the basis that Spinrilla’s self-serving

description of its general practices with respect to DMCA takedown notices are not

at issue in this lawsuit. This assertion has no bearing on whether RIAA knowingly

materially misrepresented that the Audio File was infringing. Indeed, this assertion

does not controvert the fact that Spinrilla failed to allege that it removed or disabled

access to the Audio File in response to RIAA’s takedown notice, nor raise any other

genuine dispute of material fact.

                                          14.

Plaintiff’s Statement No. 14:

      Spinrilla has terminated user’s accounts as a result of the Notices.

(Declaration of Dylan Copeland at ¶ 15).

Defendant’s Response:

      RIAA objects to this assertion on the basis that Spinrilla’s self-serving

description of its general practices with respect to the termination of users is not at

issue in this lawsuit and has no bearing on whether RIAA knowingly materially

misrepresented that the Audio File was infringing. Spinrilla has not alleged that it

terminated any accounts in connection with RIAA’s request that it remove the Audio

File. This assertion does not raise a genuine dispute of material fact.

                                          10
        Case 1:20-cv-00492-AT Document 35 Filed 05/15/20 Page 11 of 28




                                         15.

Plaintiff’s Statement No. 15:

      Since August 2019, the RIAA has sent Spinrilla at least 27 takedown notices

demanding that Spinrilla remove allegedly infringing audio files. (Declaration of

Dylan Copeland at ¶ 16 and Exhibit A).

Defendant’s Response:

      RIAA objects to this assertion on the basis that the number of takedown

notices sent to Spinrilla has no bearing on whether RIAA knowingly materially

misrepresented that the Audio File was infringing. If anything, this assertion

underscores the frivolous nature of this lawsuit, which involves a single Audio File

included in a single takedown notice to Spinrilla. In any event, this assertion does

not raise a genuine dispute of material fact.

                                         16.

Plaintiff’s Statement No. 16:

      One of the audio files accused of infringement in the August 29, 2019

takedown notice sent by the RIAA was the audio file originally located at

<https://spinrilla.com/songs/906598-kvng-zuzi-nav-myself>. (Declaration of Dylan

Copeland at ¶ 17 and Exhibits B & C).




                                          11
        Case 1:20-cv-00492-AT Document 35 Filed 05/15/20 Page 12 of 28




Defendant’s Response:

      RIAA objects to this assertion on the basis that Spinrilla failed to identify or

make any allegations regarding this file in its Complaint. RIAA’s inclusion of this

track in a takedown notice has no bearing on whether RIAA knowingly materially

misrepresented that the Audio File at issue was infringing, and thus this assertion

does not raise a genuine dispute of material fact.

                                         17.

Plaintiff’s Statement No. 17:

      The audio file originally located at <https://spinrilla.com/songs/906598-kvng-

zuzi-nav-myself> contained metadata that identified the contents as the sound

recording Myself by Nav. The metadata associated with the audio file was input by

the Spinrilla user who uploaded the audio file. The audio file did not contain a copy

of Myself by Nav; but instead, is an instrumental recording. (Declaration of Dylan

Copeland at ¶ 18 and Exhibit C).

Defendant’s Response:

      RIAA objects to this assertion on the basis that Spinrilla failed to identify or

make any allegations regarding this file in its Complaint. RIAA’s inclusion of this

file in a takedown notice has no bearing on whether RIAA knowingly materially




                                          12
        Case 1:20-cv-00492-AT Document 35 Filed 05/15/20 Page 13 of 28




misrepresented that the Audio File at issue was infringing, and thus this assertion

does not raise a genuine dispute of material fact.

                                         18.

Plaintiff’s Statement No. 18:

      Spinrilla removed the audio file from Spinrilla’s service so that users no

longer have access to that file. (Declaration of Dylan Copeland at ¶ 19).

Defendant’s Response:

      RIAA objects to this assertion on the basis that Spinrilla failed to identify or

make any allegations regarding this file in its Complaint. Whether or not Spinrilla

removed this file has no bearing on whether RIAA knowingly materially

misrepresented that the Audio File at issue was infringing, and thus this assertion

does not raise a genuine dispute of material fact.

                                         19.

Plaintiff’s Statement No. 19:

      One of the audio files accused of infringement in the January 16, 2020

takedown notice sent by the RIAA was the audio file originally located

<https://spinrilla.com/songs/2480250‐big‐sean‐and‐jhene‐aiko‐twenty88‐2‐minute‐

warning‐ft‐detailand‐k‐ci‐jojo‐chopped‐and‐screwed jhene aiko ‐ 2 minute

warning>. (Declaration of Dylan Copeland at ¶ 20 and Exhibits D & E).

                                          13
        Case 1:20-cv-00492-AT Document 35 Filed 05/15/20 Page 14 of 28




Defendant’s Response:

      This assertion is improper insofar as it simply repeats a fact stated in RIAA’s

SUF, Def.’s SUF ¶ 12, and does not present an “additional fact[] which the

respondent contends [is] material.” Local Rule 56.1(2)(b). In any event, this

assertion does not raise a genuine dispute of material fact.

                                            20.

Plaintiff’s Statement No. 20:

      The metadata associated with the audio file was input by the Spinrilla user

who uploaded the audio file. That metadata identifies the track as the sound

recording 2 Minute Warning by Big Sean and Jhene Aiko and included the words

“chopped and screwed.” (Declaration of Dylan Copeland at ¶ 21).

Defendant’s Response:

      This assertion is improper to the extent it simply repeats facts stated in RIAA’s

SUF, Def.’s SUF ¶¶ 5, 7, and does not present an “additional fact[] which the

respondent contends [is] material.” Local Rule 56.1(2)(b). The non-duplicative

portions of this assertion are not material, and, in any event, the assertion does not

raise a genuine dispute of material fact.




                                            14
          Case 1:20-cv-00492-AT Document 35 Filed 05/15/20 Page 15 of 28




                                         21.

Plaintiff’s Statement No. 21:

      The sound recording located at < https://spinrilla.com/songs/2480250‐big‐

sean‐and‐jhene‐aiko‐twenty88‐2‐minute‐warning‐ft‐detailand‐k‐ci‐jojo‐chopped‐

and‐screwed jhene aiko ‐ 2 minute warning > is over 7 minutes long and contains

mostly blank audio. (Declaration of Dylan Copeland at ¶ 22 and Exhibit E).

Defendant’s Response:

      Spinrilla objects to this assertion on the basis that it does not raise a genuine

dispute of material fact. This assertion does not controvert the fact that the Audio

File contained portions of two copyrighted sound recordings by the artist

TWENTY88. Def.’s SUF ¶ 10.

                                         22.

Plaintiff’s Statement No. 22:

      The January 16, 2020 takedown notice sent by the RIAA also accused a sound

recording located at <https://spinrilla.com/songs/2424582-jhene-aiko-the-vapors-ft-

vince-staples> of infringement. (Declaration of Dylan Copeland at ¶ 23 and Exhibits

D & F).




                                         15
        Case 1:20-cv-00492-AT Document 35 Filed 05/15/20 Page 16 of 28




Defendant’s Response:

      RIAA objects to this assertion on the basis that Spinrilla failed to identify or

make any allegations regarding this file in its Complaint. The inclusion of this file

in a takedown notice has no bearing on whether RIAA knowingly materially

misrepresented that the Audio File at issue was infringing, and thus this assertion

does not raise a genuine dispute of material fact.

                                         23.

Plaintiff’s Statement No. 23:

      The         sound         recording            originally     located         at

<https://spinrilla.com/songs/2424582-jhene-aiko-the-vapors-ft-vince-staples>

contained metadata which identified the audio file as containing the song The Vapors

by Jhene Aiko, feature Vince Staples. (Declaration of Dylan Copeland at ¶ 24).

Defendant’s Response:

      RIAA objects to this assertion on the basis that Spinrilla failed to identify or

make any allegations regarding this file in its Complaint. The metadata associated

with this file has no bearing on whether RIAA knowingly materially misrepresented




                                          16
        Case 1:20-cv-00492-AT Document 35 Filed 05/15/20 Page 17 of 28




that the Audio File at issue was infringing, and thus this assertion does not raise a

genuine dispute of material fact.

                                         24.

Plaintiff’s Statement No. 24:

      The      sound      recording     that     was       originally     located    at

<https://spinrilla.com/songs/2424582-jhene-aiko-the-vapors-ft-vince-staples> is not

a sound recording by Jhené Aiko; but, instead, is a sound recording by a female artist

named Ilham. (Declaration of Dylan Copeland at ¶ 25 and Exhibit F).

Defendant’s Response:

      RIAA objects to this assertion on the basis that Spinrilla failed to identify or

make any allegations regarding this file in its Complaint. The nature of this entirely

separate recording has no bearing on whether RIAA knowingly materially

misrepresented that the Audio File at issue was infringing, and thus this assertion

does not raise a genuine dispute of material fact.

                                         25.

Plaintiff’s Statement No. 25:

      Spinrilla   removed      the    sound    recording     originally    located   at

<https://spinrilla.com/songs/2424582-jhene-aiko-the-vapors-ft-vince-staples> from




                                          17
        Case 1:20-cv-00492-AT Document 35 Filed 05/15/20 Page 18 of 28




Spinrilla’s service so that users no longer have access to that audio file. (Declaration

of Dylan Copeland at ¶ 26).

Defendant’s Response:

      RIAA objects to this assertion on the basis that Spinrilla failed to identify or

make any allegations regarding this file in its Complaint. Whether or not Spinrilla

removed this file has no bearing on whether RIAA knowingly materially

misrepresented that the Audio File at issue was infringing or on the undisputed fact

that Spinrilla failed to remove the Audio File, and thus this assertion does not raise

a genuine dispute of material fact.

                                          26.

Plaintiff’s Statement No. 26:

      On September 6, 2019, Spinrilla sent an email to Ken Doroshow, Chief Legal

Officer of the RIAA informing the RIAA that “in some instances the RIAA is

including in the Notices audio files based on text searches only, because the actual

audio file does not match the artist/name of the sound recording listed in the

Takedown Notice. (Declaration of D. Lilenfeld at ¶ 2 and Exhibit G).

Defendant’s Response:

      RIAA objects to this assertion on the basis that the email exchange Spinrilla

references was unrelated to the Audio File at issue and has no bearing on whether

                                          18
        Case 1:20-cv-00492-AT Document 35 Filed 05/15/20 Page 19 of 28




RIAA knowingly materially misrepresented that the Audio File was infringing.

Thus, this assertion does not raise a genuine dispute of material fact.

      RIAA additionally objects to this assertion on the basis that the evidence cited

does not support Spinrilla’s assertion. In response to Spinrilla’s accusation that

RIAA requested removal of audio files based only on text searches, RIAA explicitly

told Spinrilla that RIAA “is not requesting removal of content from Spinrilla based

only on text searches.” Exhibit G to Decl. of David M. Lilenfeld (“Pl.’s Ex. G”),

Dkt. 23-11. RIAA confirmed that for each takedown notice sent by RIAA in recent

months, “the infringements were confirmed by human ears before the notices were

sent.” Id.

                                         27.

Plaintiff’s Statement No. 27:

      In the September 6, 2019 email, Spinrilla requested that Defendant not request

removal of content from Spinrilla’s site based only on text searches. (Exhibit G).

Defendant’s Response:

      RIAA objects to this assertion on the basis that the email exchange Spinrilla

references was unrelated to the Audio File at issue and has no bearing on whether

RIAA knowingly materially misrepresented that the Audio File was infringing.

Thus, this assertion does not raise a genuine dispute of material fact.

                                          19
        Case 1:20-cv-00492-AT Document 35 Filed 05/15/20 Page 20 of 28




      RIAA additionally objects to this assertion on the basis that the evidence cited

does not support Spinrilla’s assertion. In response to Spinrilla’s accusation that

RIAA requested removal of audio files based only on text searches, RIAA explicitly

told Spinrilla that RIAA “is not requesting removal of content from Spinrilla based

only on text searches.” Pl.’s Ex. G. RIAA confirmed that for each takedown notice

sent by RIAA in recent months, “the infringements were confirmed by human ears

before the notices were sent.” Id.

                                         28.

Plaintiff’s Statement No. 28:

      Spinrilla also provided the RIAA with an example in which a takedown notice

was sent and the audio file did not match the metadata, specifically an audio file that

was originally located at <https://spinrilla.com/songs/906598-kvng-zuzi-nav-

myself> (Declaration of David M. Lilenfeld at ¶ 3 and Exhibit G).

Defendant’s Response:

      RIAA objects to this assertion on the basis that the email exchange Spinrilla

references was unrelated to the Audio File at issue and has no bearing on whether

RIAA knowingly materially misrepresented that the Audio File was infringing.

Thus, this assertion does not raise a genuine dispute of material fact.




                                          20
         Case 1:20-cv-00492-AT Document 35 Filed 05/15/20 Page 21 of 28




      RIAA additionally objects to this assertion on the basis that the evidence cited

does not support the assertion. As RIAA advised Spinrilla in the same email

exchange, the “example” Spinrilla provided to RIAA was properly included in

RIAA’s takedown notice to Spinrilla. Pl.’s Ex. G (September 26, 2019 email from

RIAA: “Nav is a UMG artist (he records for Republic) and ‘Myself’ is a UMG-

owned track.      Accordingly, the takedown notice for that track was entirely

appropriate.”).

                                            29.

Plaintiff’s Statement No. 29:

      The RIAA “is the trade organization that supports and promotes the creative

and financial vitality of major music companies.” (Declaration of Kennington R.

Groff at ¶ 3 and Exhibit H, <https://www.riaa.com/about-riaa/> last visited April 26,

2020).

Defendant’s Response:

      This assertion is improper insofar as it simply repeats a fact stated in RIAA’s

SUF, Def.’s SUF ¶ 1, and does not present an “additional fact[] which the respondent

contends [is] material.” Local Rule 56.1(2)(b). In any event, this assertion does not

raise a genuine dispute of material fact.




                                            21
          Case 1:20-cv-00492-AT Document 35 Filed 05/15/20 Page 22 of 28




                                            30.

Plaintiff’s Statement No. 30:

         According to the RIAA, it “works to protect the intellectual property . . . of

artists and music labels. (Declaration of Kennington R. Groff at ¶ 3 and Exhibit H,

<https://www.riaa.com/about-riaa/> last visited April 26, 2020).

Defendant’s Response:

         This assertion is improper insofar as it simply repeats a fact stated in RIAA’s

SUF, Def.’s SUF ¶ 2, and does not present an “additional fact[] which the respondent

contends [is] material.” Local Rule 56.1(2)(b). In any event, this assertion does not

raise a genuine dispute of material fact.

                                            31.

Plaintiff’s Statement No. 31:

         As part of its solicitation of new members, Defendant makes the following

claim:

         Utilizing a variety of tactics and tools, our anti-piracy staff works
         tirelessly to protect the copyrights of our member labels. For example,
         our expert online piracy team constantly monitors the illegal trading of
         copyrighted songs on the Internet and sends tens of millions of
         “takedown notices” for unauthorized songs to the illegal sites and
         services themselves, as well as to search engines, ISPs, and a variety of
         other online intermediaries.




                                            22
         Case 1:20-cv-00492-AT Document 35 Filed 05/15/20 Page 23 of 28




(Declaration    of    Kennington     R.    Groff    at   ¶    4    and    Exhibit    I,

<https://www.riaa.com/about-riaa/become-an-riaa-member/>, last visited April 26,

2020) (emphasis added).

Defendant’s Response:

      This assertion is improper to the extent it simply repeats facts stated in RIAA’s

SUF, Def.’s SUF ¶ 2, and does not present an “additional fact[] which the respondent

contends [is] material.” Local Rule 56.1(2)(b). The non-duplicative portions of this

assertion are not material, and, in any event, the assertion does not raise a genuine

dispute of material fact.



                                          32.

Plaintiff’s Statement No. 32:

      The RIAA has referred to the takedown process as “frustrating” and

“extremely burdensome” and likened it to a game of “whack-a-mole”. (Declaration

of Kennington R. Groff at ¶ 5 and Exhibit J, Letter from Defendant and others

representing the “music community” to the U.S. Copyright Office, located at

<https://arstechnica.com/wp-content/uploads/2017/02/riaa.pdf> last visited Jan. 30,

2020).




                                          23
        Case 1:20-cv-00492-AT Document 35 Filed 05/15/20 Page 24 of 28




Defendant’s Response:

      RIAA objects to this assertion on the basis that RIAA’s statements about the

relative burden of the DMCA takedown process has no bearing on whether RIAA

knowingly materially misrepresented that the Audio File was infringing. Thus, this

assertion does not raise a genuine dispute of material fact.

                                         33.

Plaintiff’s Statement No. 33:

      The RIAA has been on notice that other indicia of infringement are unreliable

at least through the case of Disney Enterprises, Inc. v. Hotfile Corp., No. 11-20427-

CIV, where Hotfile counterclaimed for Section 512(f) violations and claimed that

the use of automatic searching was a violation of Section 512(f). (Exhibit K, Disney

Enterprises, Inc. v. Hotfile Corp., No. 11-20427-CIV, 2013 WL6336286 (S.D. Fl.

Sept. 20, 2013)).

Defendant’s Response:

      RIAA objects to this assertion on the basis that it relates to a separate case to

which neither Spinrilla nor RIAA was a party and that involves different audio files

and takedown notices. Plainly, this assertion has no bearing on whether RIAA

knowingly materially misrepresented that the Audio File was infringing. This

assertion does not raise a genuine dispute of material fact.

                                          24
           Case 1:20-cv-00492-AT Document 35 Filed 05/15/20 Page 25 of 28




                                         34.

Plaintiff’s Statement No. 34:

      Additionally, RIAA members again overclaimed infringement in Warner

Records Inc., et al v. Charter Communications, Inc., Case No. 19-cv-00874-RBJ-

MEH where Plaintiffs filed a “Motion to Amend Exhibits To Complaint” requesting

leave to file an Amendment dropping over 400 audio files originally accused of

infringement and Charter has filed a counterclaim for violation of Section 512(f)

(See Exhibit L and Exhibit M, Dkt Nos. 111 and 147 in Warner Records Inc., et al

v. Charter Communications, Inc., Case No. 19-cv-00874-RBJ-MEH).

Defendant’s Response:

      RIAA objects to this assertion on the basis that it relates to mere allegations,

pleaded largely on information and belief, in a separate case to which neither

Spinrilla nor RIAA was a party and that involves different audio files and takedown

notices.     Plainly, this assertion has no bearing on whether RIAA knowingly

materially misrepresented that the Audio File was infringing. This assertion does

not raise a genuine dispute of material fact.




                                          25
           Case 1:20-cv-00492-AT Document 35 Filed 05/15/20 Page 26 of 28




                                         35.

Plaintiff’s Statement No. 35:

      In its Counterclaim, Charter alleges that the songs were dropped because

Plaintiffs in that case “do not ‘own and/or control in whole or in part the copyrights

and/or exclusive rights’ in the works. (Exhibit M, Dkt. 147 in Warner Records Inc.,

et al v. Charter Communications, Inc., Case No. 19-cv-00874-RBJ-MEH).

Defendant’s Response:

      RIAA objects to this assertion on the basis that it relates to mere allegations,

pleaded largely on information and belief, in a separate case to which neither

Spinrilla nor RIAA was a party and that involves different audio files and takedown

notices.     Plainly, this assertion has no bearing on whether RIAA knowingly

materially misrepresented that the Audio File was infringing. This assertion does

not raise a genuine dispute of material fact.




                                          26
       Case 1:20-cv-00492-AT Document 35 Filed 05/15/20 Page 27 of 28




This 15th day of May, 2020.        Respectfully submitted,

                                   /s/ Andrew H. Bart

JENNER & BLOCK LLP                 TROUTMAN SANDERS LLP

ANDREW H. BART                     JAMES A. LAMBERTH
(Admitted Pro Hac Vice)            Georgia Bar No. 431851
OLIVIA G. HOFFMAN                  600 Peachtree Street, N.E.
(Admitted Pro Hac Vice)            Suite 3000, Bank of America Plaza
919 Third Avenue                   Atlanta, GA 30308-2216
New York, NY 10022                 Telephone: (404) 885-3362
Telephone: (212) 891-1600          Facsimile: (404) 962-6611
Facsimile: (212) 891-1699          james.lamberth@troutman.com
abart@jenner.com
ohoffman@jenner.com




                                     27
        Case 1:20-cv-00492-AT Document 35 Filed 05/15/20 Page 28 of 28




          CERTIFICATE OF COUNSEL REGARDING FONT SIZE
      I, Andrew H. Bart, an attorney, hereby certify that the foregoing has been

prepared with a font size and point selection (Times New Roman, 14 pt.) which is

approved by the Court pursuant to Local Rules 5.1(C) and 7.1(D).

                                        /s/ Andrew H. Bart


                          CERTIFICATE OF SERVICE
      I, Andrew H. Bart, an attorney, hereby certify that on this 15th day of May,

2020, Defendant’s Response to Plaintiff’s Statement of Additional Material Facts

was electronically filed with the Clerk of Court using the CM/ECF system, which

will automatically send an electronic notification and a service copy of this filing to

all counsel of record who have appeared in this matter.

                                        /s/ Andrew H. Bart




                                          28
